Citation Nr: 0411751	
Decision Date: 05/05/04    Archive Date: 05/14/04

DOCKET NO.  03-19 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1318 (West 2002).  


REPRESENTATION

Appellant represented by:	Mark B. Lawson, Attorney


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The veteran served on active duty from January 1967 to 
December 1970 and from June 1973 to December 1973.  The 
veteran died in October 1991, and the appellant is his 
surviving spouse.  

This appeal comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1998 RO decision.  

Appellate consideration of this matter was delayed for three 
reasons.  First, the appellant appealed to the United States 
Court of Appeals for Veterans Claims (Court) a May 1998 
decision of the Chairman of the Board denying a motion for 
reconsideration of a June 1997 decision of the Board.  In a 
January 2000 Order, the Court dismissed that appeal.  The 
appellant appealed the Court's decision to the United States 
Court of Appeals for the Federal Circuit (Federal Circuit), 
which, in November 2000, granted the VA Secretary's motion to 
dismiss the appeal.  The Federal Circuit issued its mandate 
in February 2001.

Second, in October 1999 the appellant filed a motion to 
revise a June 1997 Board decision on the basis that it 
contained clear and unmistakable error (CUE).  In that June 
1997 decision the Board granted the appellant's claim of 
service connection for post-traumatic stress disorder (PTSD), 
for accrued benefit purposes only ,and denied claims of 
entitlement to service connection for alcoholism and for the 
cause of the veteran's death.  In November 2001 the Board 
denied the appellant's CUE motion.  

Third, the Board deferred a decision on the issue of 
entitlement to DIC under 38 U.S.C.A. § 1318, in light of a 
decision which temporarily stayed VA decisions on such 
claims.  See National Organization of Veterans' Advocates, 
Inc., v. Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. 
Cir. 2001) (NOVA I).  Subsequent to additional rulemaking by 
VA, the stay order was revised so that VA may now decide 
certain claims for DIC under 38 U.S.C.A. § 1318, to include 
the claim presented in this appeal.  See National 
Organization of Veterans' Advocates, Inc. v. Secretary of 
Veterans Affairs, 314 F. 3d  1373 (Fed. Cir. 2003) (NOVA II).

In October 2003 the appellant was scheduled to appear at a 
hearing at the RO before a Veterans Law Judge, however, she 
failed to appear and the RO soon thereafter received notice 
of her desire to withdraw her hearing request and to have her 
records forwarded to the Board for appellate consideration.  
See 38 C.F.R. §§ 20.702(d), (e), 20.704(d), (e) (2003).


FINDINGS OF FACT

1.  During his lifetime, the veteran had no adjudicated 
service-connected disabilities; a claim of entitlement to 
service connection for PTSD was pending.  

2.  In a final decision dated in June 1997, the Board granted 
entitlement to service connection for PTSD for accrued 
benefits purposes.  The Board denied benefits based on 
alcoholism.

3.  In a final decision dated in November 2001, the Board 
found no clear and unmistakable error (CUE) in its June 1997 
decision.

4.  In an unappealed June 1997 rating decision the RO 
assigned a 10 percent rating for PTSD, effective May 8, 1989, 
for accrued benefits purposes.

5.  At the time of his death the veteran was not in receipt 
of, or entitled to receive, compensation for service-
connected disability that was rated totally disabling for a 
period of 10 years immediately preceding death.


CONCLUSION OF LAW

The criteria for entitlement to DIC benefits pursuant to 38 
U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 (West 
2002); 38 C.F.R. § 3.22 (1998, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) and codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  The 
VCAA applies to the veteran's appeal.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

In this case, "[B]ecause the law as mandated by statute, and 
not the evidence, is dispositive of this claim, the VCAA is 
not applicable."  Mason v. Principi, 16 Vet. App. 129, 132 
(2002).  Also see Smith (Claudus) v. Gober, 14 Vet. App. 227 
(2000) (holding that VCAA did not affect a federal statute 
that prohibits payment of interest on past due benefits), 
aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  

Nevertheless, because the Board includes a discussion based 
on the facts, it notes that, for the reasons set out below, 
VA has complied with the notification and assistance 
provisions of the VCAA such that the Board's decision to 
proceed in adjudicating this claim in the alternative does 
not prejudice the appellant in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

A.  Duty to Notify

Relevant to the duty to notify, the Court indicated that 
notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction.  
See Pelegrini v. Principi, 17 Vet. App. 412 (2004).  In 
Pelegrini, supra, the Court also discussed four notice 
elements:  

	1.  Notice of the information and evidence not of record 
that is necessary to substantiate the claim;
	2.  Notice of the information and evidence that VA will 
seek to provide;
	3.  Notice of the information and evidence the claimant 
is expected to provide;
 	and,
	4.  A request to the claimant to provide VA with all 
relevant evidence and argument pertinent to the claim at 
issue.

Id. at 14.  

In a letter dated in November 1998, the RO informed the 
appellant of the reasons that it had denied her claim for DIC 
under 38 U.S.C.A. § 1318 in its November 1998 rating 
decision, specifically that the evidence did not show 
assignment of, or entitlement to assignment of, a 100 percent 
rating for any disability of service origin for at least 10 
years prior to the veteran's death.  At that time the RO 
advised the appellant what evidence or information she needed 
to submit to substantiate the claim.  The RO included notice 
to the appellant that she should identify disabilities due to 
service and identify any VA treatment for such; in the course 
of pursuing entitlement to death benefits the appellant had 
reported only VA treatment of the veteran.  Then, in the 
statement of the case issued to the appellant in April 2003, 
the RO informed her of the evidence that had been considered 
and the facts required to substantiate the claim.  The RO 
included note of the legislative and regulatory history 
relevant to hypothetical entitlement, analyzed the 
appellant's case with application of hypothetical 
entitlement, as well as based on the facts as shown, and, 
emphasized that the determination must be made based on 
evidence received prior to the veteran's death.  The RO also 
included consideration of laws and regulations pertinent to 
granting benefits based on alcohol use.  Also, in furnishing 
the language of the VCAA implementing regulation of 38 C.F.R. 
§ 3.159 in the statement of the case, with citation to the 
relevant sections of the United States Code, the RO informed 
the appellant of VA's duty to assist her in the development 
of her claim, to include the nature of evidence VA would 
obtain versus the type of evidence the appellant herself was 
required to obtain.  While the appellant was not advised to 
furnish "any evidence" in her possession relevant to her 
claim, the appellant was, as noted above, specifically 
advised that the evidence that could be considered was 
limited to that received prior to the veteran's death, and, 
advised to identify VA evidence, which, if obtained and dated 
prior to the veteran's death, would be considered as having 
been received prior to his death.  

In this case the initial VCAA notice was not provided to the 
appellant prior to the initial RO determination.  As such, 
the timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini.  
The Board notes, however, that in the aggregate VA met the 
notification requirements of the VCAA.  The Board also notes 
that the Court, in Pelegrini, supra at 422, left open the 
possibility that any error in the timing of a VCAA notice may 
be non-prejudicial to a claimant.  The Court raised concerns 
as to whether timing defects might nullify the purpose of the 
notice by requiring a claimant to overcome an adverse 
decision.

The Board observes that the only way the RO could now provide 
notice prior to initial adjudication would be to vacate all 
prior adjudications and to nullify the notice of disagreement 
and substantive appeal that were filed by the appellant to 
perfect the appeal to the Board.  This would be an absurd 
result, and as such it is not a reasonable construction of 
section 5103(a).  There is no basis for concluding that 
harmful error occurs simply because a claimant receives VCAA 
notice after an initial adverse adjudication.  Moreover, in 
reviewing determinations on appeal, the Board is required to 
review the evidence of record on a de novo basis and without 
providing any deference to the RO's prior decision.  Because 
the Board makes the final decision on behalf of the Secretary 
with respect to claims for veterans benefits, it is entirely 
appropriate for the Board to consider whether the failure to 
provide a pre-AOJ initial adjudication constitutes harmless 
error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104 (2003).  There simply is no "adverse 
determination," as discussed by the Court in Pelegrini, for 
the appellant to overcome.  See Pelegrini, at 422.  

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (2003) (harmless error).  In this case, 
because the content requirements of a VCAA notice have 
essentially been satisfied in regard to the claim, any error 
in not providing a single notice to the appellant covering 
all content requirements, or any error in timing, is harmless 
error.

B.  Duty to Assist

The Board again iterates that the appellant's appeal is 
denied based on application of the law, not dispute of the 
facts.  Additionally, even with consideration of hypothetical 
entitlement and the facts at hand, the evidence that may be 
considered is limited to that received prior to the veteran's 
death.  To that end, the appellant was specifically requested 
to identify VA evidence, which would have been 
"constructively" received prior to the veteran's death, 
and, VA has made reasonable efforts to identify and obtain 
such relevant records in support of the appellant's claim.  
38 U.S.C.A.§ 5103A (a), (b) and (c).  VA has also obtained 
the veteran's death certificate and his service records were 
already in the claims file, as were statements and evidence 
submitted by the veteran prior to his death.  Further, the 
appellant was afforded the opportunity of a personal hearing 
at the RO in October 2003, but she did not appear and 
thereafter withdrew her request for such a hearing.  It is 
also recognized that the appellant's claim, which requires 
evidence showing that the veteran was rated, or could have 
been rated, 100 percent for service-connected disability for 
10 years prior to his death, presents unique circumstances.  
The pending PTSD claim was developed extensively, and 
eventually granted by the Board on an accrued basis many 
years after the veteran's death.  In development of that 
claim prior to and following the veteran's death, VA assisted 
the veteran and appellant in obtaining all records pertaining 
to PTSD, its onset, and the cause of the veteran's death due 
to alcoholism.  These same records are also relevant to the 
appellant's current appeal.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the appellant regarding 
what further evidence she should submit to substantiate her 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993) (holding that when the 
Board addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby).  Therefore, even 
considering application of hypothetical entitlement, no 
further development is required under the VCAA or the 
implementing regulations.  

II.  Legal Criteria and Analysis

In pertinent part, 38 U.S.C.A. § 1318 authorizes payment of 
DIC to a benefits-eligible surviving spouse in cases where a 
veteran's death was not service connected, provided the 
veteran was in receipt of or "entitled to receive" 
compensation at the rate of 100 percent (total rating) due to 
service-connected disability for a period of ten or more 
years immediately preceding death.  The statute was 
implemented at 38 C.F.R. § 3.22.  

In Wingo v. West, 11 Vet. App. 307 (1998), the Court 
interpreted 38 C.F.R. § 3.22(a) as permitting a DIC award in 
a case where the veteran had never established entitlement to 
VA compensation for a service-connected total disability and 
had never filed a claim for such benefits which could have 
resulted in entitlement to compensation for the required 
period.  The Court concluded that the language of 38 C.F.R. § 
3.22(a) would permit a DIC award where it is determined that 
the veteran "hypothetically" would have been entitled to a 
total disability rating for the required period if he or she 
had applied for compensation during his or her lifetime.

A final regulation pertaining to DIC benefits for survivors 
of certain veterans rated totally disabled at time of death 
was promulgated, effective January 21, 2000.  See 65 Fed. 
Reg. 3,388-3,392 (2000), codified at 38 C.F.R. § 3.22 (2003).  
That final regulation established an interpretive rule 
reflecting VA's conclusion that 38 U.S.C.A. § 1318(b) 
authorizes payment of DIC only in cases where the veteran 
had, during his or her lifetime, established a right to 
receive total service-connected disability compensation from 
VA for the period required by that statute or would have 
established such a right if not for clear and unmistakable 
error by VA.  

In Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that, for the purpose of determining whether a 
survivor is entitled to "enhanced" DIC benefits under 
38 U.S.C. § 1311(a)(2) (veteran required to have been rated 
totally disabled for a continuous period of eight years prior 
to death), the implementing regulation, 38 C.F.R. § 20.1106, 
does permit "hypothetical entitlement."

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) 
(NOVA I), the Federal Circuit addressed a challenge to the 
validity of 38 C.F.R. § 3.22, and found a conflict between 
that regulation and 38 C.F.R. § 20.1106.  The Federal Circuit 
concluded that the revised 38 C.F.R. § 3.22 was inconsistent 
with 38 C.F.R. § 20.1106, which interprets a virtually 
identical veterans benefit statute, 38 C.F.R. § 1311(a)(2), 
and that VA failed to explain its rationale for interpreting 
these virtually identical statutes (1311 and 1318) in 
conflicting ways.  The Federal Circuit remanded the case and 
directed VA to stay all proceedings involving claims for DIC 
benefits under 38 U.S.C. § 1318 where the outcome is 
dependent on 38 C.F.R. § 3.22 pending the conclusion of 
expedited rulemaking.

On April 5, 2002, VA amended 38 C.F.R. § 20.1106 to provide 
that there would be no "hypothetical" determinations as to 
whether a deceased veteran had been totally disabled for 
eight years prior to death so that the surviving spouse could 
qualify for the enhanced DIC benefit available under 38 
U.S.C. § 1311(a)(2).  See 67 Fed. Reg. 16,309-16,317 (April 
5, 2002), effective May 6, 2002.

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 2003) 
(NOVA II), regarding a challenge to the validity of 38 C.F.R. 
§ 3.22 as amended January 21, 2000, the United States Court 
of Appeals for the Federal Circuit (Federal Circuit) held, in 
part, that 38 C.F.R. § 3.22 as amended was not invalid 
insofar as it precluded "hypothetical entitlement" as an 
additional basis for establishing eligibility under 
38 U.S.C.A. § 1318.  The Federal Circuit held that VA could 
properly construe the "entitled to receive" language of 
sections 1311(a)(2) and 1318 in the same way, and could 
properly construe the language of the two statutory sections 
to bar the filing of new claims, i.e., claims where no claim 
had been filed during the veteran's life or the claim had 
been denied and was not subject to reopening - "hypothetical 
entitlement" claims.

The result of the above is that VA has established that 
"hypothetical entitlement" is not a viable basis for 
establishing benefits under either 38 U.S.C. §§ 1311(a)(2) or 
1318.  So the only possible ways of prevailing on a claim for 
benefits under 38 U.S.C.A. § 1318 would be:  (1) meeting the 
statutory duration requirements for a total disability rating 
at the time of death; or (2) showing that such requirements 
would have been met but for CUE in a previous decision.

In this case, the veteran was not in receipt of any 
compensation benefits on the basis of service-connected 
disability prior to his death in October 1991.  A claim of 
entitlement to service connection for PTSD had been filed on 
his behalf in 1989, and was pending at the time of his death.  
In a June 1997 decision, the Board granted the appellant's 
claim of entitlement to service connection for PTSD for 
accrued purposes.  Also in its decision, the Board denied 
service connection for alcoholism and the cause of the 
veteran's death.  As noted in the INTRODUCTION, the appellant 
requested the Board to reconsider the denial portion of the 
decision.  The Board denied reconsideration, which the 
appellant subsequently appealed to the Court and Federal 
Circuit, both of which dismissed such appeal.  The Board 
subsequently denied the appellant's motion to revise the June 
1997 Board denial of service connection for alcohol and the 
cause of the veteran's death, on the basis that CUE was not 
shown.  The appellant did not appeal to the Court and thus 
the question of whether CUE existed in the June 1997 
determinations relevant to alcohol and the cause of the 
veteran's death has been finally addressed.

With regard to the above, the Board also notes that the 
claims file contains final RO decisions pertinent to awards 
of service connection, ratings and effective dates assigned 
to service-connected disability.  In an October 1977 rating 
decision, the RO denied the veteran's claim of service 
connection for a nervous disorder.  No PTSD diagnosis was 
then of record, nor had the veteran claimed such.  The 
veteran was notified of this decision in October 1977 but did 
not appeal.  Then, subsequent to the Board's grant of service 
connection for PTSD, in a June 1997 rating decision the RO 
assigned a 10 percent rating for the PTSD for accrued 
benefits purposes, effective May 8, 1989.  The appellant did 
not appeal the RO's June 1997 assignment of a 10 percent 
rating effective in May 1989, which is the date of VA receipt 
of the veteran's claim of service connection for PTSD.  These 
rating decisions of the RO, made during and after the 
veteran's lifetime, became final.  See 38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. § 20.1103 (2003).  

Previous determinations that are final and binding will be 
accepted as correct in the absence of CUE.  38 C.F.R. § 
3.105(a).  

In Russell v. Principi, 3 Vet. App. 310, 313-14 (1992), the 
Court propounded a three-pronged test to determine whether 
CUE was present in a prior determination:  (1) either the 
correct facts, as they were known at the time, were not 
before the adjudicator (i.e., more than simple disagreement 
as to how the facts were weighed or evaluated) or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied; (2) the error must be undebatable and of 
the sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and (3) 
a determination that there was CUE must be based on the 
record and law that existed at the time of the prior 
adjudication in question.

The Court has refined and elaborated on that test, stating 
that "CUE is a very specific and rare kind of 'error.'  It 
is the kind of error, of fact or of law, that when called to 
the attention of later reviewers compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error..."  
Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  The Court 
continued to state that:

If a claimant-appellant wishes to 
reasonably raise clear and unmistakable 
error there must be some degree of 
specificity as to what the alleged error 
is and, unless it is the kind of 
error...that, if true, would be clear and 
unmistakable error on its face, 
persuasive reasons must be given as to 
why the result would have been manifestly 
different but for the alleged error.  It 
must be remembered that there is a 
presumption of validity to otherwise 
final decisions, and that where such 
decisions are collaterally attacked, and 
a clear and unmistakable error claim is 
undoubtedly a collateral attack, the 
presumption is even stronger.

Id. 

In this case the appellant has not raised a valid claim of 
CUE in the October 1977 RO decision denying service 
connection for a nervous disorder or in the June 1997 RO 
decision that assigned the May 1989 effective date and 10 
percent rating assignment for PTSD, on an accrued basis.  She 
has certainly not asserted, nor does the record show, that 
the law or facts, extant at the time of the granting of 
service connection for PTSD at a 10 percent level from May 
1989, were incorrectly applied, such that entitlement to 
accrued benefits for PTSD warranting assignment of a 100 
percent rating from 1981 was in fact shown.  In order to show 
entitlement to benefits under 38 U.S.C.A. § 1318, such is the 
nature of the CUE that would have to be shown in the June 
1997 RO decision.

Due to the above facts, the requirement of 38 U.S.C.A. § 1318 
that the veteran be in receipt of compensation at the 100 
percent rate due to service-connected disability for a period 
of 10 or more years prior to his death in October 1991, or, 
would have been but for CUE in a prior decision, has not been 
met.  

The Board further notes that even if it were to consider the 
applicability of "hypothetical entitlement," the 
appellant's claim of entitlement to DIC benefits under 
38 U.S.C.A. § 1318 would still be denied.  See Holbrook v. 
Brown, 8 Vet. App. 91 (1995) (The Board has the fundamental 
authority to decide a claim in the alternative).  Again, the 
evidence would have to show that the veteran had filed a 
claim for disability of service origin resulting in 100 
percent disability back to 1981.

The appellant argues that the veteran's PTSD led to 
alcoholism, which essentially was the cause of his death as 
shown by his death certificate.  The appellant's claim for 
DIC thus in essence rests on the supposition that a secondary 
condition of PTSD, i.e., alcoholism, should be service-
connected as well as PTSD.  As noted earlier, the Board in 
June 1997 denied service connection for alcoholism, and CUE 
in that decision was denied.  

Even if the veteran's alcoholism was deemed secondary to 
PTSD, however, and, even if such were found to have been 
100 percent disabling, and, even assuming that statutory and 
regulatory prohibitions regarding granting service connection 
for disability that is the result of the veteran's misconduct 
or abuse of alcohol are not applicable, the effective date of 
a grant of secondary service connection for alcoholism, see 
38 C.F.R. § 3.310 (2003) would still be no earlier than the 
May 1989 effective date of the grant of entitlement to 
service connection for PTSD.  See 38 C.F.R. § 3.400.

Even putting aside the lack of CUE in the June 1997 decision 
assigning the effective date of service connection for PTSD, 
governing legal authority provides that except as otherwise 
provided, the effective date of an award of compensation 
based on a claim for service connection will be the day 
following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise, date of receipt of 
the claim or the date entitlement arose, whichever is the 
later.  38 C.F.R. § 3.400(b)(2) (2003).  If based on 
reopening of a claim after a prior final denial, the 
effective date will be the date of receipt of the application 
to reopen, or the date entitlement is shown, whichever is 
later.  38 C.F.R. § 3.400(q), (r) (2003).  The record in this 
case clearly shows that the veteran first claimed entitlement 
to service connection for PTSD in 1989, not as far back as 
1981.  There is also no medical evidence of a diagnosis of 
PTSD or alcoholism secondary to the later-service-connected 
PTSD during the period from 1973, when the veteran was last 
discharged from active service, up and until 1989.  Thus, 
even if the veteran had submitted a claim of entitlement to 
service connection for PTSD or alcoholism secondary to PTSD 
earlier than May 8, 1989, there would have been no 
entitlement to service connection for such until medical 
evidence actually demonstrated the existence of such 
disability and showed it was related to service.  Also, in 
order to show entitlement to benefits under 38 U.S.C.A. 
§ 1318, the evidence would also have to establish that PTSD 
or secondary alcoholism resulted in 100 percent disability 
back to 1981.  

The Board again emphasizes that decisions involving 
"hypothetical" entitlement are to be determined upon the 
evidence that was in the veteran's claims file or in VA 
custody prior to the veteran's death.  VAOPGCPREC 9-2000 
(December 8, 2000), published at 66 Fed. Reg. 33,310 (2001).  
In this case, even assuming, arguendo, receipt of a claim for 
benefits and the absence of any final decisions on the 
matter, there was no competent evidence of record at the time 
of the veteran's death showing the existence of service-
related PTSD or secondary alcoholism at the 100 percent level 
back to 1981.

The Board has herein above considered every reasonable basis 
for assignment of a 100 percent evaluation at such a date as 
to meet the 10-year requirement under 38 U.S.C.A. § 1318.  
The Board is, however, constrained by the governing laws and 
regulations, which, in this case, provide no basis for 
relief.  Where the law and not the evidence is dispositive in 
a case, entitlement to VA benefits sought is denied due to 
the absence of legal merit.  See Sabonis v. Brown, 
6 Vet. App. 426, (1994).  Accordingly, as the veteran was not 
entitled to receive 100 percent disability for 10 years prior 
to his death, the appellant is not entitled to DIC benefits 
under 38 U.S.C.A. § 1318.  


ORDER

Entitlement to Dependency and Indemnity Compensation under 
the provisions of 38 U.S.C.A. § 1318 is denied.  


	                        
____________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



